                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  CURT SIMPSON,
                                                     CV 19-197-M-DLC-KLD
                        Plaintiff,

  vs.                                                 ORDER

  CHS, INC., d/b/a CENEX ZIP TRIP,

                        Defendant.

        Parties have filed a joint motion to reset the preliminary pretrial conference

scheduled in this case. (Doc. 14.) Good cause appearing, IT IS HEREBY

ORDERED that the March 18, 2020 preliminary pretrial conference is VACATED

and RESET for March 31, 2020, at 11:00 a.m. at the Russell Smith Courthouse,

201 E. Broadway, in Missoula, Montana.

        IT IS FURTHER ORDERED that the parties shall file their preliminary

pretrial statements, joint discovery plan, and joint statement of stipulated facts on

or before March 24, 2020. All remaining provisions of the Court’s Order entered

December 9, 2019 (doc. 3), shall remain in effect.

        DATED this 18th day of February, 2020.


                                             ________________________________
                                             Kathleen L. DeSoto
                                             United States Magistrate Judge
                                            1
